09/30/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0330



                           No. DA 20-0330

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

BRADLEY MEFFORD,

          Defendant and Appellant.

                               ORDER

     Following entry of this Court’s September 27, 2022 Opinion

reversing and vacating the conviction, Defendant and Appellant

Bradley Mefford has moved for immediate remittitur. Mefford

represents that the State of Montana does not oppose this motion. Good

cause appearing,

     IT IS ORDERED that remittitur shall issue immediately.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                               September 30 2022